—Judgment, Supreme Court, Bronx County (William Wallace, J.), rendered June 29, 1988, convicting defendant after bench trial of murder in the second degree, and robbery in the first degree (three counts), and sentencing him to concurrent, indeterminate terms of incarceration of from 18 years to life, and 6 to 18 years, unanimously affirmed.
On July 20, 1986, Neftalí Rivera was shot and killed while coming to the aid of the victim of a robbery. In exchange for leniency, co-defendant Orlando Nieves testified against the defendant, stating that he acted as lookout while defendant, armed with a knife, and accomplice Curet, armed with gun, robbed Anthony Weaver. When Rivera, Ramon Mercado and others came to Weaver’s assistance, defendant and his accomplices fled in different directions. At that time, a shot was fired by one of the robbers, killing Rivera.
Defendant was convicted, after bench trial, of robbery and felony murder. Viewing the evidence in the light most favorable to the People, and giving the due deference to the conclusions of the trier of fact, we find that defendant’s conviction was supported by legally sufficient evidence, and that it accorded with the weight of the evidence (People v Bleakley, 69 NY2d 490). While there were various inconsistencies in the People’s case, none of them warrant a finding that the conviction is against the weight of the evidence.
Moreover, the accomplice testimony given by Nieves was sufficiently corroborated by the testimony of Ramon Mercado, who identified defendant as the robber who fired the fatal shot (People v Daniels, 37 NY2d 624). In this regard, although Mercado’s testimony that defendant was armed with the gun is inconsistent with Nieves’ testimony and that given by other witnesses, his testimony was nevertheless sufficient to establish that defendant participated in the robbery, and thus lends *519credence to the accomplice testimony. Concur—Sullivan, J. P., Rosenberger, Kupferman, Smith and Rubin, JJ.